Citation Nr: 0919401	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Brooksville Regional 
Hospital from June 16, 2005, to June 17, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2005 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida.  The claims file is in the jurisdiction of 
the Regional Office (RO) in St. Petersburg, Florida.  Both 
the Veteran's medical appeal file and his claims file are at 
the Board and should be kept together through the action 
taken below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.  It is noted that this appeal 
is from a VAMC, however, Travel Board hearings are conducted 
at ROs.  As such, the matter must be handled by the AMC/RO.  
If, however, the case goes to the VAMC, it should be sent to 
the RO for scheduling of the hearing.


REMAND

In his substantive appeal (VA Form 9), received in January 
2008, the Veteran indicated that he desired a Board hearing 
before a Veterans Law Judge sitting at the RO.  He has not 
withdrawn his request and such hearing has not been 
scheduled.  Therefore, a remand is necessary in order to 
afford the Veteran his requested Travel Board hearing.  
38 C.F.R. §§ 20.703, 20.704 (2008).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




